Citation Nr: 1810650	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date prior to June 17, 2008, for the grant of service connection for an acquired psychiatric disorder, characterized as an anxiety disorder.  

2.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, characterized as an anxiety disorder, prior to September 10, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  Jurisdiction over this appeal is with the VA Regional Office (RO) in Des Moines, Iowa.  

In October 2017, the Veteran testified via a videoconference hearing before the undersigned Veterans Law Judge at the RO, and a transcript of the hearing is of record.

The Board notes that as of September 10, 2014, the Veteran's psychiatric disorder has been assigned a 50 percent rating under DC 9113.  The Board notes that at her October 2017 hearing, she stated that she was satisfied with her 50 percent rating as of September 10, 2014.  As such, this is a full grant of the benefits sought on appeal, and this part of the claim is no longer on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 17, 2008, the RO received the Veteran's claim seeking to reopen her claim of entitlement to service connection for a psychiatric disorder, and there are no communications prior to this date reflecting the intent to reopen her claim.  

2.  Prior to September 10, 2014, the Veteran's psychiatric symptoms have been characterized by anxiety, depression, and sleep disturbances.  The Veteran's disability picture has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to June 17, 2008 for the grant of service connection for a psychiatric disorder, characterized as an anxiety disorder, have not been met.  38 U.S.C. §§ 1502, 1521, 5103, 5103A, 5110(a) (2012); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2017).

2.  The criteria for a disability rating in excess of 30 percent for an acquired psychiatric disorder, characterized as an anxiety disorder, prior to September 10, 2014, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran asserts that she is entitled to an earlier effective date for the service connection of her psychiatric disorder, characterized as an anxiety disorder.

The effective dates for a claim seeking an increased rating for an already service-connected disability that is based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2017).  However, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the entire evidence of record.  38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

In this case, the Veteran was granted entitlement to service connection for a psychiatric disorder in an August 2013 rating decision, with an originally assigned effective June 17, 2008.  The Veteran disagreed with the assigned effective date, asserting that it should be earlier.  

After a review of the claims file, the Board finds that the Veteran's service connection claim for a psychiatric disorder was originally denied in a January 2007 rating decision.  The Veteran did not appeal this decision and as a result it became final.  

On June 17, 2008, the Veteran filed a claim to reopen her service connection claim for a psychiatric disorder which was granted by the Board in an August 2013 decision.  Notably, the evidence does not indicate that she has filed a claim to reopen her claim prior to this date, nor has she asserted that she has submitted such a claim before this date.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection for a psychiatric disability.

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of an intent to file a claim for benefits prior to June 17, 2008.  In this regard, a review of the record fails to show that the RO received claim or informal written communication indicative of the Veteran's desire to seek to reopen her claim of service connection for a psychiatric disorder.  Indeed, with respect to this specific claim, there are no communications at all in the year prior to this date.  Therefore, the Board concludes that the effective date of the Veteran's service-connected psychiatric disability is no earlier than June 17, 2008, and an effective date prior to this is not warranted.

Increased Ratings

The Veteran is seeking an increased rating for her service-connected psychiatric disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to September 10, 2014, the Veteran's psychiatric disorder, characterized as an anxiety disorder, was assigned a disability rating of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9413.  In order to warrant a 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

After a review of the evidence of record, the Board determines that a rating in excess of 30 percent is not warranted.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran does not exhibit objectively observable symptoms such as impaired judgment or impaired abstract thinking, stereotyped speech, difficulty in understanding complex tasks, or impairment of memory to a level that a 50 percent rating would be warranted.  

Specifically, as noted in the August 2008 VA treatment records, the Veteran endorsed symptoms of anxiety, panic attacks, depression, and trouble sleeping.  On examination, she was alert, attentive, and oriented in all spheres.  Her thought process and speech were normal with good insight and judgment.  There was no evidence of homicidal/suicidal ideations, delusions, a thought disorder, or psychosis.  In November 2010, the Veteran appeared appropriately and casually dressed.  She reported "doing ok, had a couple of rough months," with feelings of "overwhelming anxiety 1-2 times per week."  Her thought process was clear and coherent with good judgment and insight.  She denied suicidal ideations and there was no evidence of a thought disorder or delusions.   

In a February 2011 VA examination, the Veteran appeared casually dressed and appropriately groomed.  She reported symptoms of sleep impairment, anxiety, depression, and exaggerated startle response.  She specifically denied significant interpersonal impairment, excessive irritability, concentration difficulties, or hypervigilance.  On examination she was cooperative and oriented in all spheres.  Her thought process and mood were normal.  There was no evidence of delusions, thought disorder, psychosis, or suicidal/homicidal ideations.  Therefore, based upon the severity of the Veteran's symptoms, the examiner opined that the Veteran's symptoms do not cause "clear impairment of social or vocational functioning."  

In June 2012, while the Veteran reported a "stressful couple of months," she denied suicidal ideations and there was no evidence of a thought disorder or psychosis.  In August 2013, the Veteran presented for her treatment evaluation casually dressed and adequately groomed.  She maintained good eye contact and displayed normal thought process with good insight and judgment.  There was no evidence of any homicidal/suicidal ideations, thought disorder, or psychosis.  Similarly, in June 2014, while the Veteran reported stress "related to caring for her significant other's mother," she denied isolation, irritability, and/or lack of interest and motivation.  She exhibited "good" insight and judgment with no evidence of a thought disorder, psychosis, hallucinations, and/or suicidal/homicidal ideations.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent for the period on appeal.  Further, the Board notes that while the Veteran exhibited some symptoms of a higher rating, including occasional panic attacks, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed good judgment and insight, clear speech, and logical/goal oriented thought processes without any signs of a psychosis, thought disorder, hallucinations, or delusions.  Ultimately, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on her social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted.  Specifically, the Veteran reported in her February 2011 VA examination that she "tries to be positive and a happy person and regards herself as accepting of life."  Further, the records reflect that she has a close relationship with her significant other.  Moreover, she was gainfully employed as a bus driver by the end of the period on appeal.  Therefore, her level of social occupational impairment was not deficient in most areas even when factoring in other relevant criteria outside of the rating code.  See Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).   

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF scores reported by her private mental health providers and VA examiners were between 55-60.  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

In this case, the Board finds that the Veteran's symptoms are most consistent with the more "moderate" symptoms reflected in a GAF score of 51 to 60, considering that while the Veteran had occasional panic attacks, such symptoms were mild, and her overall symptomatology and impact were more consistent with the moderate levels - especially given that the Veteran did not have impaired judgment/insight, abstract thinking, disturbances of motivation or mood, and difficulties in establishing effective occupational and social relationships.  Therefore, while the Veteran's symptoms were significant, they are not so severe as to warrant a rating in excess of 30 percent.  

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that her acquired psychiatric disability is worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disability have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Specifically, with respect to her psychiatric disorder, while the Veteran reported that she had severe anxiety and panic attacks, these symptoms were discussed and addressed by the VA examiners and treating medical providers.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing her of both her and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date prior to June 17, 2008, for the grant of service connection for a psychiatric disorder, characterized as an anxiety disorder, is denied.

A rating in excess of 30 percent for an acquired psychiatric disorder, characterized as anxiety disorder prior to September 10, 2014, is denied. 


REMAND

The Board notes that the Veteran has raised a claim for TDIU during the course of the appeal.  Therefore, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Board notes that in an October 2015 rating decision, the Veteran was denied TDIU by the RO.  However, in January 2016, the Veteran submitted a new application for TDIU.  As this was received within one year of the October 2015 rating decision, the Board finds that this new application for TDIU is sufficient to represent a timely notice of disagreement (NOD).  

Therefore, while the issue of TDIU is part of the appeal, given that this issue was separately adjudicated by the RO, and the Veteran has submitted a timely NOD, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996); see also Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records that are available from the VA Medical Center in Des Moines, Iowa, as well as from any VA facility from which the Veteran has received treatment since June 2017.  

If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional VA examinations.  If the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


